--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 
COMMERCIAL LEASE


THIS COMMERCIAL LEASE (this “Lease”) is made as of January 2, 2013, between the
Landlord and Tenant identified below with respect to the real property located
in West Palm Beach, Florida, and more particularly identified below.


1.           Definitions. As used herein, the following terms shall have the
meanings set out below:


 
A.
Landlord:  Fast Transport LLC, a Delaware limited liability company.



 
B.
Tenant:  magicJack LP, a Delaware limited partnership.



 
C.
Premises:  That certain parcel of land located at and known as 5700 Georgia
Avenue, West Palm Beach, Florida, consisting of approximately 10,064 square
feet, as more specifically described on Exhibit A attached hereto.



 
D.
Commencement Date:  January 1, 2013.



 
E.
Original Lease Term: Two (2) years, ending on December 31, 2014.



 
F.
Renewal Term Option: One (1) option of one (1) year.



 
G.
Base Rent: $8,000 per month during the Original Lease Term; $8,800 per month
during the Renewal Term.



 
H.
Security Deposit: None.



 
I.
Landlord’s Mailing Address: Attn: Daniel Borislow, Managing Member, 1045 South
Ocean Boulevard, Palm Beach, Florida 33480-4932.



 
J.
Tenant’s Mailing Address:  5700 Georgia Avenue, West Palm Beach, Florida.



2.
Premises Leased. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises. As appurtenant thereto, Tenant (and those doing business
with or employed by Tenant) has the right, in common with others entitled
thereto, to use the parking area and other common areas on the Premises, for
parking and access to and egress from the Premises.



3.
Term. The term of this Lease shall be for the Original Lease Term plus any
subsequent Renewal Terms, unless sooner terminated as provided herein (the
“Term”).



4.
Base Rent. Base Rent shall be payable in equal monthly installments on the first
day of each month, in advance.  Payments of Base Rent and other payments due to
Landlord under this Lease shall be sent to the Landlord’s Mailing Address, or to
such other address as Landlord may specify in writing to Tenant’s Mailing
Address from time to time.



 
 

--------------------------------------------------------------------------------

 
5.
Additional Expenses. In addition to payments of Base Rent, Tenant shall pay the
following expenses:



 
A.
Taxes. All Taxes assessed against the Premises, defined as all real estate taxes
and assessments levied against the Premises by the municipality in which the
Premises is located.



 
B.
Utilities.  All power, heat, water, air conditioning, telephone service, cable
and other utilities utilized by Tenant which serve the Premises.



6.
Maintenance and Repairs by Tenant.  The Tenant shall, at its own cost and
expense, maintain in good order and repair, all portions of the Premises
including, without limitation, all interior spaces, interior electrical systems,
interior plumbing fixtures and other mechanical systems, the floors, interior
walls, roof and HVAC system.  The Tenant shall promptly make any repairs
lawfully required by any public authority and which repairs are required because
of the nature of the occupancy of the Premises by the Tenant or the manner in
which it conducts its business therein. Tenant shall see that all rubbish is
kept in proper, enclosed containers and is removed from the Premises for
disposal on a regular basis.



7.
Landlord Maintenance. Landlord shall maintain in a good condition all structural
components of the Premises and all utility lines outside of, but serving, the
Premises.



8.
Use of Premises. Tenant may use the Premises for any purpose permitted by
law.  Tenant shall conduct and operate its business on the Premises subject to
all federal, state, local and municipal laws, statutes, and ordinances in
relation to such business operation, and shall secure all necessary permits and
approvals for the lawful operation of said business, if such permits are
required. Except for reasonable wear and tear, damage by fire other casualty or
by eminent domain, Tenant shall maintain, use, and deliver at the end of the
Term the Premises in good order and condition. Tenant shall comply with all
applicable laws, ordinances and other governmental regulations in the use and
maintenance of the Premises and use and disposal of hazardous materials.



9.
Signage.  Tenant shall be allowed to place signs in the windows or outside the
Premises to the extent permitted by law.



10.
Alterations; Modifications; Improvements. Tenant may make non-structural
alterations, improvements and decorative modifications to the interior of the
Premises, but shall not make any structural alterations or additions to the
Premises without obtaining Landlord’s prior written consent thereto, which
consent shall not be unreasonably withheld, conditioned, or delayed.  Any work
done by Tenant shall be of good quality and Tenant shall first obtain insurance
in types and amounts satisfactory to Landlord with respect thereto. Tenant shall
not permit any liens to arise against the Premises or any part thereof and shall
promptly cause any such lien that does arise to be removed from the record
forthwith. Upon expiration or termination of this Lease, Tenant may remove its
trade fixtures, furnishings, and equipment (whether or not affixed to the real
estate), provided that Tenant repairs any damage caused to the Premises by such
removal.



 
Page 2 of 9

--------------------------------------------------------------------------------

 
11.
Assignment; Subletting. Tenant shall not assign, sublet, or otherwise transfer
any part or all of Tenant’s interest in the Premises without first obtaining
Landlord’s written consent thereto, which consent shall not be unreasonably
withheld, conditioned, or delayed, provided that Tenant may assign the Lease to
a parent company, any wholly-owned subsidiary, or any successor to its business
and operations, whether by merger, sale of equity or business or otherwise
without Landlord’s prior written consent.



12.
Tenant’s Insurance. Tenant shall maintain (under either separate policies or
under blanket policies) comprehensive public liability insurance with respect to
the Premises in amount not less than a combined single limit of coverage per
occurrence of $500,000.00 for personal injury/death and destruction/damage to
property. Such coverage shall name the Landlord as an additional insured. Upon
reasonable request, Tenant shall provide Landlord with certificates evidencing
such insurance, with the certificates to provide that no cancellation of
coverage shall occur without at least thirty (30) days prior written notice to
each insured.



13.
Landlord’s Insurance. Landlord shall maintain fire and extended insurance
coverage on the Premises equal to the full replacement cost thereof or
$1,000,000.00, whichever is greater.  If the Premises shall be damaged by fire,
the elements, unavoidable accident or other casualty, but are not thereby
rendered untenantable in whole or in part, Landlord shall promptly at its own
expense cause such damage to be repaired, and Base Rent and any additional rent
due shall be abated to the extent the Premises are unusable during such repairs
until the Premises is restored to its condition immediately prior to any such
damage, provided that if more than twenty percent (20%) of the square footage of
the building(s) on the Premises are so damaged, Tenant shall have the option of
immediately terminating this Lease, and Landlord shall have the same option upon
sixty (60) days’ prior written notice to Tenant. If such notice is given, this
Lease shall terminate as of the date of damage or destruction and appropriate
adjustments shall be made for owing or prepaid sums.  For the purposes hereof,
substantial damage shall be such damage as would not reasonably be capable of
being physically completed within ninety (90) days from the day reconstruction
begins; and all other damage shall be considered non-substantial.



14.
Eminent Domain. In the event of taking by eminent domain of the Premises, or of
a substantial portion of the Premises, or of more than 25% of the common areas
being used for parking or access/egress thereto, either party may terminate this
Lease by notice to the other given within sixty (60) days after the order of
taking is recorded (as to Tenant).  If such notice is given, this Lease shall
terminate as of the date of entry by the taking authority and appropriate
adjustments shall be made for owing or prepaid sums.  All eminent domain awards
shall be distributed in accordance with the provisions of applicable statutes.



15.
Default; Remedies. If the Tenant shall: (a) fail to make payment of any Base
Rent or other sum due hereunder when due, or (b) fail to perform any other
obligation herein and not cure the same within thirty (30) days after written
notice of such failure, or within such longer period as may be reasonably
required to effect a cure (provided Tenant commences such cure within 30 days),
or (c) be declared bankrupt or insolvent, or file voluntary bankruptcy or
insolvency proceedings, or if any assignment be made for the benefit of
creditors and not dismissed within ninety (90) days, then, in any such case the
Landlord may, while such default continues, terminate this Lease by sending
written notice of such termination to Tenant.  Following such termination,
without limiting Landlord’s rights and remedies, Landlord may reenter and
repossess the Premises.  Notwithstanding such termination, the Tenant shall
remain and be liable for all obligations contained herein throughout the
remainder of the Term.



 
Page 3 of 9

--------------------------------------------------------------------------------

 
16.
Indemnification.  Tenant shall indemnify, defend, and hold harmless Landlord
from and against any and all claims, costs, expenses, or liabilities of whatever
nature arising from any act or omission of the Tenant, or Tenant’s agents,
employees, contractors, successors or assigns, or the failure of Tenant or such
persons to comply with any lawful direction now or hereinafter in force of any
public authority, or arising from any accident, injury or damage, however
caused, to any person or property on the Premises; provided, however, that in no
event shall Tenant be obligated under this Section to indemnify Landlord where
such expense, claim, or liability arose from the gross negligence or willful
misconduct of Landlord, its agents, employees, or contractors. Landlord shall
indemnify, defend, and hold harmless Tenant from and against any and all claims,
costs, expenses, or liabilities of whatever nature arising from any act or
omission of the Landlord, or Landlord’s agents, employees, contractors,
successors or assigns, or the failure of Landlord or such persons to comply with
any lawful direction now or hereinafter in force of any public authority, or
arising from any accident, injury or damage, however caused, to any person or
property on the Premises.



17.
Access.  Landlord, upon no less than forty-eight (48) hours’ prior notice to
Tenant, shall have access to the Premises during Tenant’s normal business hours
for purposes of inspecting the same and also for the purposes of making repairs
which it is required to make by the terms of this Lease, except that Landlord
may proceed more quickly and without prior notice in the event of an
emergency.  Except as aforesaid, such repairs shall be made at such times and in
such manner as to reduce to a minimum interference with Tenant’s use of the
Premises.



18.
Environmental Indemnification. Landlord agrees to and shall indemnify and hold
Tenant harmless from and against any and all claims, losses, damages,
liabilities, costs and expenses arising from or alleged to have arisen from
Landlord’s or any third party’s prior use or ownership of the Premises or the
prior conduct of Landlord’s business, including, but not limited to, the
storage, treatment or release of Hazardous Material (as defined below) by
Landlord, its agents, employees, representatives or independent contractors at
any time prior to the Term of this Lease; any activities, work or things done,
committed or suffered by Landlord in or about the Premises, including but not
limited to, the release of Hazardous Material prior to Tenant assuming
possession of the Premises; any negligent or intentional act or omission of
Landlord or any of Landlord’s agents, employees, representatives, contractors,
customers or visitors; and any and all costs, attorneys’ fees, expenses and
liabilities incurred by Tenant in the defense of any such claim or any action or
proceeding brought against Tenant by reason of any such claim.  The Tenant shall
indemnify and hold the Landlord harmless from any and all loss or damage
resulting from any Hazardous Material that, during the Term of this Lease, is
released upon or is discharged from, on, under or to the Premises by the Tenant
or its agents, except to the extent that such Hazardous Material existed on the
Premises prior to the date hereof.  Storage and use of normal and customary
industrial Hazardous Materials (such as cleaning fluids) shall be done with
extreme caution and in accordance with all applicable laws and regulations.  As
used herein, “Hazardous Material” shall mean any “hazardous waste,” “hazardous
substance,” “solid waste,” or “toxic substance” as such terms are defined in the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as amended,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C.  §9601 et seq., as amended, the Toxic Substance Control Act, 15
U.S.C. § 2601 et seq., as amended, the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq., as amended, and any regulations now or hereafter
promulgated pursuant thereto; any mixture of sewage or the waste material that
passes through a sewer system to a treatment facility; any industrial
waste-water discharges subject to regulation under § 402 of the Clean Water Act,
33 U.S.C. § 1342 et seq.; asbestos; polychlorinated biphenyls (PCBs); petroleum;
and any other substance or waste regulated by any federal, state or local law.



 
Page 4 of 9

--------------------------------------------------------------------------------

 
19.
Remedies Not Exclusive; No Waiver. No reference to any specific right or remedy
shall exclude the exercise of any other right or remedy.  Neither party shall be
deemed to have waived its rights in the future by the failure to exercise the
same in a given instance.  If any provision herein is invalid or unenforceable,
in general or in a specific instance, such provision shall be enforceable in
other circumstances, and in no other case shall such invalidity or
unenforceability render invalid or unenforceable the remainder of this Lease.



20.
Binding Agreement; Amendments. This Lease constitutes the entire agreement
between Landlord and Tenant with respect to the subject matter hereof. Except as
otherwise provided in this Lease, all covenants, agreements, provisions, and
conditions of this Lease shall be binding on and inure to the benefit of the
parties hereto, their respective personal representatives, successors, and
assigns.  This Lease may not be amended, modified, released, or discharged, in
whole or in part, except by an instrument in writing signed by Landlord and
Tenant.



21.
Notices. Any notice required or permitted hereunder shall be effective if sent,
postage prepaid, certified or registered mail, return receipt requested, or via
a nationally recognized overnight delivery service, or delivered by hand, to the
Mailing Address for each party set out above, as the same may be changed by
either party by like notice.  No notice shall be effective unless a written
receipt (if hand-delivered) or return receipt card (if sent by certified or
registered mail) is obtained by the sending party.  Notice sent via a nationally
recognized overnight delivery service shall be effective if such service obtains
a signature indicating receipt by the party receiving notice.



22.
Exercise of Renewal Term Options. If there are Renewal Term Option periods
specified above, Tenant shall be entitled to extend the Term of this Lease,
sequentially, for each option period by giving written notice to Landlord at
least sixty (60) days prior to the end of the then current Term.  Upon electing
to exercise such option to renew, this Lease shall be extended for such period
upon the same terms and conditions set forth herein. If Tenant shall fail to
give notice of its exercise of its option right within the time period set forth
above, all such Renewal Term Option rights shall expire and be of no further
force and effect.



 
Page 5 of 9

--------------------------------------------------------------------------------

 
23.
Notice of Lease. Promptly after request therefore, Landlord and Tenant shall
execute, and Tenant shall cause to be recorded at the appropriate registry of
deeds, a Notice of Lease.  Such Notice of Lease shall contain such standard
provisions as required by applicable law, but nothing therein shall change the
provisions of this Lease.  Tenant shall provide Landlord with evidence of such
recordation promptly after recording.



24.
Quiet Enjoyment. Upon payment of the Base Rent and performance of the covenants
upon Tenant’s part to be performed hereunder, Tenant shall lawfully, peaceably,
and quietly have, hold, occupy, and enjoy the demised Premises during the Term
hereof without hindrance or molestation by any persons lawfully claiming by,
through, or under Landlord, subject to the terms and conditions of this Lease
and any leases, mortgages, or deeds of trust to which this Lease is subordinate,
and subject to the powers of condemnation and eminent domain of public and
quasi-public authorities.



25.
Governing Law. This Lease shall be governed by and construed in accordance with
the laws of the State of Florida, without regard to its conflicts of laws
principles.



[Signature Page Follows]
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the date written above.
 
LANDLORD:


FAST TRANSPORT LLC


By: /s/ Daniel Borislow____________
Daniel Borislow, Managing
Member                                                                                     

TENANT:


MAGICJACK LP


By: /s/ Peter Russo_______________
Name: Peter Russo
Title:   Chief Financial Officer


 
Page 7 of 9

--------------------------------------------------------------------------------

 


EXHIBIT A


PREMISES
 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
Property Detail
                   [leaseagreement001.jpg]  
Parcel Control Number:
 
74434404150000731
 
Location Address:
 
5700 GEORGIA AVE
     
Owners:
 
FAST TRANSPORT LLC
             
Mailing Address:
 
BORISLOW C/O 1045 S OCEAN BLVD.PALM BEACH FL 33480 4932
   
Last Sale:
 
FEB-2004
 
Book/Page#:
 
16686 / 1064
 
Price: $10
 
Legal Description:
 
SAUNDERS ADDITION LT 73 (LESS S 11 FT) & LTS 74 THRU 80
 
2012 Values (Current)
       
2012 Taxes
         
Improvement Value
 
$245,724
   
 Ad Valorem
 
$10,183
 
Land Value
 
$185,193
   
 Non Ad Valorem
 
$2,254
 
Total Market Value
 
$430,917
   
 Total Tax
 
$12,437
 
Assessed Value
 
$430,917
   
2012 Qualified Exemptions
         
Exemption Amount
 
$0
   
 No Details Found
         
'Taxable Value
 
$430,917
   
 Applicants
        All values are as of January 1st each year      
 No Details Found
       
Building Footprint (Building 1)
 
Subarea and Square Footage (Building 1)
***           
Description
 
 
Area
Sq. Footage
                   
 
**  **            
Total Square Footage:
 
0
   
 
         
Total Area Under Air:
 
0
            Extra Features  
 
     ***        
Description
 
Unit
             
FENCE- CHAIN UNK 6FT #11
GAUG
 
 
273
             
TRUCK WELL CONCRETE
 
240
             
PAVING- ASPHALT
 
7938
             
Unit may represent the perimeter, square footage, linear
footage, total number or other measurement.
                     
Acres 0.4475
Structural Details (Building 1)
 
MAP
No
Description
       
1.
LIGHT MANUFACTURING
4664
         +
2.
LIGHT MANUFACTURING
5400
       
3.
LIGHT MANUFACTURING
0
       
4.
LIGHT MANUFACTURING
0
       

 
GARY R. NIKOLITS, CFA PALM BEACH COUNTY PROPERTY APPRAISER WWW.pbcgov.org/PAPA
1/8/2013

 
http://www.co.palm-beach.fl.us/papa/Asps/PropertyDetail/PropertyPrintNew.aspx?pvalue=...
/8/2013
 
Page 9 of 9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------